Citation Nr: 0802171	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Service connection for right ear hearing loss.

2.  Service connection for degenerative joint disease, right 
knee.

3.  Service connection for degenerative joint disease, left 
knee.

4.  Service connection for peripheral neuropathy of lower 
extremities.

5.  Service connection for peripheral neuropathy of the left 
upper extremity.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for myositis in the 
lumbar region.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

The veteran has raised the issue of an increase rating for 
his service-connected left ear hearing loss, as indicated on 
page 15 of the hearing transcript.  This issue is referred 
back to the RO.

The issues of service connection for right ear hearing loss, 
bilateral knee disability, and whether new and material 
evidence has been submitted to reopen the claim for service 
connection for myositis in the lumbar region are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no objective medical evidence confirming 
peripheral neuropathy of both lower extremities.

2.  There is no objective medical evidence confirming 
peripheral neuropathy of the left upper extremity.


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
neuropathy of either lower extremity or left upper extremity 
due to disease or injury that was incurred in or aggravated 
by service; nor is any shown to be proximately due to or the 
result of the service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, another 
VCAA letter was issued in September 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in March 
2007 and June 2007 letters.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

III.  Peripheral Neuropathy

The veteran's service medical records are entirely negative 
for peripheral neuropathy of the left upper and both lower 
extremities.  Moreover, the September 1968 separation 
examination revealed no symptomatology involving peripheral 
neuropathy of the left upper and both lower extremities.  
Clinical evaluation of these extremities was normal.  
Morevoer, the June 2005 private treatment notes did not 
indicate diagnosis of or treatment for peripheral neuropathy 
of the left upper and both lower extremities.

In April 2007, the veteran was afforded a VA examination, 
with an examiner who reviewed the claims file.  The veteran 
told the examiner that he noticed the neuropathy when he 
slept or "when it would run down his legs" and that "[t]he 
legs [have] calmed down since the knee replacements."  The 
examiner conducted a physical peripheral nerve examination.  
The examiner concluded that "peripheral neuropathy is not 
caused by or a result of the veteran's diabetes."  The 
examiner's rationale was based on the fact that no peripheral 
neuropathy was found on the exam.

During the September 2007 hearing, the veteran and his 
witness testified that they observed symptoms of 
neuropathies, as indicated on page 13 of the hearing 
transcript.  The witness testified to the veteran's constant 
fidgeting, particularly at nighttime.  The veteran testified 
that his hands would go numb.

The Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).   Here, 
the veteran and his witness have not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render either a diagnosis or a competent opinion as 
to medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for peripheral 
neuropathy of the left upper and lower extremities, and this 
appeal must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.


REMAND

During his October 2007 hearing, the veteran reported that 
his hearing loss has worsened since his last VA examination 
in July 2005, as indicated on page 15 of the hearing 
transcript.   
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (April 7, 1995).  Therefore, additional development is 
warranted.

With regard to the knee disabilities, the April 2007 VA 
examination diagnosed the veteran with bilateral degenerative 
joint disease.  The veteran told the examiner that he injured 
his knees in the military when he fell off a scaffold and a 
drum fell on him.  The examiner noted that there was 
weakness, tenderness, and painful movement.  The examiner 
noted that there were no bumps, crepitation, masses, clicks, 
grinding, instability, patellar, meniscus, or other knee 
abnormalities.  The examiner opined that the "degenerative 
joint disease of [the] bilateral knees is not caused by or a 
result of the lumbar spine condition.  The examiner's 
rationale was premised on the fact that "there is no medical 
evidence found linking the degenerative disc disease of the 
lumber spine to degenerative joint disease of the bilateral 
knees."  However, the VA exam does not contain an opinion as 
to whether the bilateral knee condition was caused by or the 
result of the veteran's military service.  Therefore, a 
remand must be undertaken to obtain an opinion. 

For an application to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element(s) of service connection found to be unsubstantiated 
in the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  The veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received a sufficient notice letter 
explaining that new and material evidence must be submitted 
to reopen his previously denied claim of service connection 
for myositis in the lumbar region, nor one describing the 
basis of the previous denial of the veteran's claim or 
informing him of what constitutes "new" and "material" 
evidence (i.e. a medical opinion).  Therefore, the instant 
case must be remanded for proper notice under VCAA.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file. 
 
2.  Then, the veteran should be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his hearing 
loss.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current right ear hearing loss is 
etiologically related to an event or 
incident of service or caused or 
aggravated by his service. 
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the April 2007 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's bilateral knee 
disorder is related to or had its onset 
in service.  All necessary special 
studies or tests should be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of the bilateral knee disorder.  Based on 
a review of the claims folder and results 
of the examination, please furnish an 
opinion with respect to what is the 
likelihood (very likely, as likely as 
not, or highly unlikely) that the 
veteran's bilateral knee disorder had its 
origin in service, or within the one-year 
period following his discharge from 
service in September 1968?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to what constitutes new and material 
evidence to reopen his previously denied 
claim of entitlement to service 
connection for myositis in the lumbar 
region.  The notice letter should 
describe the basis of the previous denial 
of the veteran's service connection 
claim, as well as the evidence necessary 
to substantiate the element(s) of service 
connection found to be unsubstantiated in 
the previous denial.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


